Jackson, Judge.
This was a bill filed by Mrs. Moore to be relieved from a judgment at law against her, upon which execution was issued and levied upon her separate real estate. The equity alleged is that she was sued upon the note jointly with her husband — that she put in a plea through her counsel, which was withdrawn by him at the same time that a plea of her husband was withdrawn, but without her assent thereto— that the plea showed, and the fact was, that it was her husband’s debt, and that she signed certain notes with him, at his urgent solicitation, to procure time — but that her plea was withdrawn and the judgment was rendered against her.
It appears from the evidence that Mrs. Moore employed counsel to defend the common law suit, and entrusted to that counsel her defense — that her husband had the same *191counsel — that at the trial term — husband and wife and plaintiff, were all present at court — that the ease was continued by plaintiff on account of surprise at the pleas — that the counsel for defendants approached plaintiff’s counsel and proposed to withdraw plea and let judgment go against husband and wife — if time was given — that this counsel was the brother-in-law of the husband — that it was agreed to do so if their clients would agree to it — that at the next term the counsel reported to each other that their clients had agreed, and the judgment was entered pursuant to the agreement, and the execution stayed pursuant thereto.
Upon these facts, the chancellor gave his opinion as set out in the record, and enjoined the judgment on the ground that the Code, section 1783, declares that the wife “cannot bind her separate estate by any contract of suretyship, nor by any assumption of the debts of her husbandand the chancellor argues that inasmuch as she could not assume by contract the debts of her husband, she cannot, by suffering judgment to go against her, bind her estate by a contract to suffer the judgment to go against her.
In our judgment the fallacy of the argument consists in not considering the legal effect of the judgment. That effect is that the debt is adjudicated by a .court of competent jurisdiction to be a legal debt of the wife — to be her own debt and not the debt of the husband — otherwise the court would not have rendered it; and the judgment thus rendered by a court of competent jurisdiction, finding that this debt is not her husband’s alone but her own also, is as conclusive upon that issue as any other judgment on any other issue can be. If there had been any allegation and proof of fraud on the part of the plaintiff or his corrnsel, by which Mrs. Moore or her counsel and agent had been cheated and deceived in respect to the withdrawing her plea, then equity would interpose to relieve her and to set aside the judgment, restraining the plaintiff by injunction until the hearing for that purpose; but nothing of the sort is. pretended here. If anybody wronged her it was her coun*192sel, and she must look to him. 2 McCord’s Chan. R. 406. It must be borne in mind that a radical change is made in the law of husband and wife by the act of 1866, and the constitution of 1868, affirmed too by the constitution of 1877 ; and the wife now can sue or be sued as to her separate estate; she may employ counsel to whom her rights are entrusted and she will be bound by the acts of such counsel in the management of her case just as other suitors are bound. If she be served — if she appear in court — if she be heard by counsel chosen by her — the judgment rendered without fraud on the part of her adversary will bind her; and binding her, it will bind her property. There must be an end to legal investigation somewhere, even where a wife’s estate is concerned; and if that judgment will not bind her, rendered by that court of competent jurisdiction, this judgment will not, nor will any that any court could render.
For authority that attorney can bind client, see 1 Ga., 280; 31 Ga., 1; 42 Ga., 168. This agreement between the counsel was in writing, and was binding. Code, §408. That section is conclusive upon Mrs. Moore, if she could have concluded herself being present; and she could have done so by making the agreement for time, and withdrawing her plea and suffering the judgment to be taken that the debt was her own and not her husband’s only.
That equity will not interfere to set aside such a judgment, where she knew of the defense, except for fraud or act of the other side unmixed with fraud or negligence on her part. See Code, §3129 ; 2 Ga., 275 ; 6 Ga., 172.
In this case Mrs. Moore knew of her defense ; no fraud on the part of her adversary or other bad conduct in him or his counsel is charged ; while certainly her own conduct, through her agent, would operate fraudulently upon the plaintiff, who gave time and was prevented from showing what part of the goods were for her, and what credit was given to her; and she certainly was negligent in not seeing *193that her defense was made, and her attorney negligent in not making it for her, if she wished it done.
The law is therefore against her ; and we must reverse the judgment of the chancellor enjoining the plaintiffs judgment from proceeding against her property.
Judgment reversed.